        Case 2:20-cv-00163-JDW Document 56-1 Filed 07/16/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JACOVETTI LAW, P.C., ET AT.,                      │ Case No. 2:20-cv-00163-JDW
                                                  │
               Plaintiffs,                        │ Hon. Joshua D. Wolson
                                                  │
       v.                                         │
                                                  │
JAMES EVERETT SHELTON, ET AL.,                    │
                                                  │
               Defendants.                        │
                                                  │

                              DECLARATION OF COUNSEL BRYAN
                                    ANTHONY REO ESQ.



1.     My name is Bryan Anthony Reo. I am an attorney duly admitted to practice in both the

State of Ohio and the State of Michigan. I am over 18 years of age. I am competent to testify and

would do so if called upon. I make this declaration on personal knowledge and in my capacity as

lead trial counsel for Plaintiff James Everett Shelton, under penalty of perjury.

2.     I was admitted Pro Hac Vice to practice in this action.

3.     On June 1, 2020 at 11:20 PM, I e-mailed Defendants’ counsel, Joshua Louis Thomas,

Esquire at joshualthomas@gmail.com. A true and genuine copy of the e-mail sent to Mr. Thomas

is attached as Exhibit “2”.

4.     The e-mail read “Sir, Please find attached the Rule 11 Motion we will be finding [sic]

and a cover letter explaining the situation. Sincerely, Bryan Reo”.

5.     Attached to the e-mail was a document titled “Rule 11 Letter to Josh Thomas.pdf”, as

well as a text-searchable and editable Microsoft Word copy of the Rule 11 Letter. A true and

genuine copy of the Rule 11 Letter sent to attorney Thomas on June 1, 2020 is attached as

Exhibit “Exhibit 3”.


                                                 1
        Case 2:20-cv-00163-JDW Document 56-1 Filed 07/16/20 Page 2 of 2




6.     Attached to the e-mail also was a document titled “Jacovetti v. Shelton Service of Notice

of Rule 11 Def Motion for Sanctions.pdf”, as well as a text-searchable and editable Microsoft

Word copy of the same. A true and genuine copy of the above-titled document is attached hereto

as Exhibit 4. This document was subsequently filed with the Court on June 23, 2020 as

Defendants’ Motion for Sanctions (ECF No. 51).

7.     Defendants’ counsel received this e-mail.

8.     This e-mail was not returned to me as undeliverable.

9.     In fact, Attorney Thomas filed a true and correct copy of the e-mail as an exhibit in his

brief in opposition to the Motion for Sanctions (ECF No. 53, filed July 14, 2020).

10.    In addition to e-mail, I served Defendants’ counsel with hard copies of the Rule 11 Letter

and draft Rule 11 Motion for Sanctions, via USPS First Class Mail, postage prepaid, at the

following address:

JOSHUA L. THOMAS & ASSOCIATES PLLC
225 WILMINGTON-WEST CHESTER PIKE
SUITE 200
CHADDS FORD, PA 19317

11.    At no time was Defendants’ counsel’s mailing to Joshua Thomas returned as

undeliverable.

Sworn under the pains and penalty of perjury this 15th day of July, 2020.

                                             Respectfully submitted,

                                                 REO LAW, LLC
                                                 /s/ Bryan A. Reo
                                                 Bryan A. Reo, Esq.
                                                 P.O. Box 5100
                                                 Mentor, OH 44061
                                                 (T): (216) 505-0811
                                                 (E): reo@reolaw.org
                                                 Attorney for James Everett Shelton and Final
                                                 Verdict Solutions

                                                2
